A.L. Lockhart, Director Arkansas Department of Correction P.O. Box 8707 Pine Bluff, AR 71611
Dear Mr. Lockhart:
This is in response to your request for an opinion clarifying A.C.A. § 12-30-404(a) (1987) regarding prison inmates who are ineligible for work-release programs. That section provides:
  No person convicted of a capital offense, murder in the first degree, rape, or kidnapping or a person convicted for the second or subsequent time of aggravated robbery shall be allowed to participate in any work-release program conducted by or for the Department of Correction.
Specifically, you have asked for assistance in interpreting that part of the provision concerning inmates who have been convicted of aggravated robbery for the "second or subsequent time." Your request refers to "charges" of aggravated robbery; however, the significant term with respect to this issue is "conviction." The number of times a person has been charged with aggravated robbery is irrelevant. If he has been convicted of the offense more than once, however, he is not eligible for participation in a work-release program as provided in § 12-30-404.
As you note, it is not uncommon for two separate convictions to have the same docket number. In such a situation, the prosecuting attorney more than likely filed two counts of aggravated robbery in one information and they were tried together. The pertinent inquiry in such a situation with respect to the application of §12-30-404 is whether there are two separate convictions entered of record. In each of the examples attached to your opinion request, the person has two convictions for aggravated robbery, even though in one example the convictions reflect the same docket number. That two separate convictions are involved, however, is reflected by their separate notation on the inmate record sheet and by the separate sentences received for each.
In conclusion, we can only emphasize that the number of "convictions" for aggravated robbery is what triggers the application of A.C.A. § 12-30-404(a), and an examination of the inmate records should reveal the number of convictions an inmate has for that particular offense.
The forgeoing opinion, which I hereby approve, was prepared by Assistant Attorney General Catherine Templeton.
Sincerely,
Winston Bryant Attorney General